March 09, 2012


Mr. John Andrew Cowan
Provost & Umphrey Law Firm, L.L.P.
P.O. Box 4905
Beaumont, TX 77704
Ms. Jacqueline M. Stroh
Law Office of Jacqueline M. Stroh, P.C.
10101 Reunion Place, Suite 600
San Antonio, TX 78216

RE:   Case Number:  10-0970
      Court of Appeals Number:  09-09-00362-CV
      Trial Court Number:  A-050,478-C

Style:      NICHOLAS TRAXLER
      v.
      ENTERGY GULF STATES, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Vickie Edgerly     |
|   |Ms. Carol Anne Flores  |
|   |Ms. Marnie Ann         |
|   |McCormick              |
|   |Mr. James Elliott Guy  |